DETAILED ACTION

Status of Application
	This action is in reply to the amendment that was filed on August 24, 2022, after the request for continuation that was filed on July 5, 2022. The August 24, 2022 amendment was filed in response to an interview on August 23, 2022 (see attached interview summary).
Claims 1, 3-5, and 14-16 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowed Claims
The claims filed on August 24, 2022 should be entered and allowed. 



Allowable Subject Matter
Claims 1, 3-5, and 14-16 (renumbered as 1-7) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Lavian, et al, U.S. Patent Application Publication No. 2013/0080898 A1. Lavian teaches an invention for controlling objects such as devices. A user may control devices such as appliances by voice commands or hand gestures. 
Another of the closest prior art references of record is Roberts et al., U.S. Patent Number 7,236,611 B2. Roberts teaches an invention for operating home appliances using gesture recognition. When the user performs the gesture, a continuous stream of gesture images are received and used to identify the gesture. 
Another of the closest prior art references of record is Rafii, U.S. Patent Number 8,773,512 B1. Rafii teaches a portable remote control device that allows user interaction with an appliance by detecting user gestures and identifying the command associated with the detected gesture. Specifically, Rafii teaches that camera data is pre-processed to reduce bandwidth. See column 3, lines 18-30. 
Another of the closest prior art references of record is Berestov et al., U.S. Patent Number 8,542,320 B2. Berestov teaches a gesture detector for using gestures to control a non-gesture controlled device. 
Another of the closest prior art references of record is Frey et al., U.S. Patent Application Number 2013/0014052. Frey teaches an invention for using hand gestures to interact with displayed images. In Frey, three dimensional sensing is used to detect hand gestures that include movement in any direction. 
Another of the closest prior art references of record is Cohen, U.S. Patent Number 9,600,935 B2. Cohen teaches an invention for using a mobile device for interacting with mixed reality. 
Another of the closest prior art references of record is Negron et al., U.S. Patent Application Publication Number 2009/0239587. Negron teaches a device for controlling an appliance. In Negron, one of several appliances is selected for control. 
	Another of the closet prior art reference of record is Solanki, Utpal V. and Nilesh H. Desai. “Hand Gesture Based Remote Control for Home Appliances: Handmote,” 2011 World Congress on Information and Communication Technologies, Mumbai, (2011), p. 419-423. Solanki teaches hand gesture recognition to control devices that are operated through an infrared remote control. 
	Claims 1, 3-5, and 14-16 (renumbered as 1-7) are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features and concepts that on their own would be known in the art and disclosed in the above references, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. For example, while the prior art teaches various methods of using gestures to control devices, the prior art does not teach or suggest the invention of the claimed combination of limitations.  The combination of limitations is not obvious. Therefore, the rejections under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Hirata et al., U.S. Patent Application Publication Number 2005/0210105 A1. Hirata teaches “Several techniques have also been suggested to construct a model method for accurately estimating the movements and structures of moving objects from sequential image frames, thereby recognizing gestures made by the moving objects.” See paragraph 0144. 
Kurzweil et al., U.S. Patent Application Publication Number 2006/0006235 A1. Kurzweil teaches “The user-initiated command includes a command that is generated in response to a user pressing a portion of a touch screen. The user-initiated command includes receiving an indication from the reading machine in response to a user gesture, with receiving the command including capturing an image or series of images, detecting the presence of a user gesture in the image and series of images that is recognized by the reading machine as the command.” See paragraph 0007.  
Kellogg, Bryce, Vamsi Talla, and Shyamnath Gollakota. “Bringing Gesture Recognition to All Devices,” NSDI'14: Proceedings of the 11th USENIX Conference on Networked Systems Design and Implementation, (April 2, 2014), pages 303-316. This reference teaches a gesture recognition system that consumes less power than other gesture recognition systems. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698